           Case 4:21-cv-00450-JM Document 11-1 Filed 06/15/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT FOR
                            THE EASTERN DISTRICT OF ARKANSAS

------------------------------------------------------------------ x
                                                                   :
                                                                   :
DYLAN BRANDT, et al.,                                              :
                                                                   :
                                    Plaintiffs,                    :   Case No.: 4:21-CV-00450-JM-01
                                                                   :
                                    v.                             :
                                                                   :
LESLIE RUTLEDGE, et al.,
                                                                   :
                                    Defendants.                    :
                                                                   :
                                                                   :
------------------------------------------------------------------ x


                    DECLARATION OF DYLAN BRANDT
    IN SUPPORT OF PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

                  I, Dylan Brandt, hereby declare as follows:

                  1.       I offer this Declaration in support of Plaintiffs’ Motion for a Preliminary

Injunction. I have personal knowledge of the facts set forth in this Declaration and could and

would testify competently to those facts if called as a witness.

                  2.       I am 15 years old, and I am a rising sophomore in high school.

                  3.       I am transgender. I was designated as female on my birth certificate, but

my gender identity is male.

                  4.       I have known since I was in elementary school that something about my

body and the sex I was assigned at birth did not feel right. Since I was first able to choose for

myself I have always chosen to wear more masculine clothes and participate in activities more

commonly associated with boys, like football. I felt most comfortable when other boys acted like

I belonged with them.



                                                        -1-
                                                                                                  1
         Case 4:21-cv-00450-JM Document 11-1 Filed 06/15/21 Page 2 of 4




               5.      My discomfort with my body increased a lot when I started puberty and my

body began to change in ways that did not feel right. I did not know exactly how to describe what

I was feeling, but now I know I was experiencing gender dysphoria.

               6.      I began to feel depressed and very anxious, especially in social situations. I

stopped playing football and began to spend a lot more time alone.

               7.      In 2018, when I was in seventh grade, I cut my hair short and soon after that

I finally realized that my discomfort was because I am a boy, but no one recognized that, and my

body was beginning to look more and more like a girl’s body.

               8.      After several months of thinking about this and trying to understand myself,

I finally decided to tell my family. In 2019 I wrote my mom a letter and told my brother to give it

to her. I told my mom in the letter that I am not her daughter, I am her son. I signed the letter as

“Dylan,” the name I chose.

               9.      My mom and I talked about it and she was very supportive. She began using

he/him pronouns for me and calling me “Dylan.” After that, people would sometimes recognize

me as a boy, and that made me really happy. It felt right.

               10.     I started eighth grade using my name, Dylan. My school and most of the

students were supportive, but some students were not. Some of them were mean and told me I

didn’t belong. Once at a football game, a classmate told me I should leave because I didn’t belong

there. I refused to leave and he came back a few minutes later and started reading bible verses at

me. I stopped going to football games after that. I just wanted to be a normal kid and for people

to stop talking about me. Because of this type of bullying, I didn’t go back to school in January

of 2020. My mom found an online school I could attend from home, and I have been doing school

online since then.



                                                -2-
         Case 4:21-cv-00450-JM Document 11-1 Filed 06/15/21 Page 3 of 4




               11.     My mom shared with my doctor that I had come out to her as a boy, and my

doctor referred us to the Gender Spectrum Clinic. I had my first appointment there sometime in

late January or early February 2020. There I met Dr. Hutchison, who took a lot of time to listen

to what I was feeling and thinking. She also spent a lot of time helping me and my mom understand

my treatment options, including the risks and potential side effects. Dr. Hutchison told me I had

to continue to meet with my therapist regularly as long as I was being treated at the clinic. At the

clinic I also spoke with a psychiatrist, a social worker, and a chaplain.

               12.     After meeting with Dr. Hutchison and her team, I was given my first shot

of Depo-Provera to stop my period. Getting my period was a major stressor to me, and it was a

big relief to start the process. It felt like a huge weight had been lifted off my chest. Having people

who listened and supported me did help me deal with my depression and anxiety a little better, but

what I really needed was something to help my body match who I really am. Only then did I really

begin to feel like there was hope.

               13.     In August 2020, I met with a psychiatrist at the clinic who agreed with my

other healthcare providers that hormone therapy was necessary for me. I started testosterone then,

and the results have been life changing. I have been on hormone therapy for over ten months now.

My voice dropped quickly, I started growing facial hair, and I have even developed an Adam’s

Apple.

               14.     I now feel a level of confidence I never knew was possible. I can easily and

confidently interact with other people, whether I know them or not. My body is finally beginning

to match who I am.

               15.     My mom had my name legally changed to Dylan in August of 2020. I was

so happy I cried.



                                                 -3-
         Case 4:21-cv-00450-JM Document 11-1 Filed 06/15/21 Page 4 of 4




                16.    I plan to go back to school in person this fall. I will be a sophomore, and it

will be my first time going to high school in person. I am very excited to go back now that I am

getting the medical care I need and feel comfortable with myself, and now that others see me as

the boy I am.

                17.    When I heard about the Health Care Ban, I was confused and anxious. I

didn’t understand why people who have never met me and who aren’t doctors would try to take

away treatment that has really allowed me to find happiness and hope.

                18.    I am very anxious about what would happen if my healthcare were cut off.

I worry that I would lose all the progress I have made in terms of feeling like myself. I don’t know

exactly what would happen if I had to suddenly stop taking testosterone, but I am afraid my body

will reverse changes that have made me feel comfortable with myself and so happy and confident.

I am really afraid of how other people would treat me if that happened, especially right before I go

back to high school. It would be devastating.

                19.    My mom has talked about trying to move out of state if the law takes effect

so I can continue treatment. I have a lot of friends and family in Greenwood, and I do not want to

leave. However, going back to life like it was before treatment is an unbearable thought, so I don’t

think we will have any other options if the law cuts off my treatment.



       I declare under penalty of perjury that the foregoing is true and correct.

       Executed in Greenwood, Arkansas on this 11th day of June, 2021.




                                                              Dylan Brandt




                                                -4-
